Citation Nr: 18100212
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 14-31 888
DATE:	March 30, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	1
 
ORDER
Entitlement to Death Pension is dismissed.
Entitlement to Accrued Benefits is dismissed.
FINDING OF FACT
During her July 2017 Board hearing, prior the promulgation of a decision in the appeal, the Appellant expressed her intent to withdraw the appeals of entitlement to death pension and entitlement to accrued benefits.  
CONCLUSION OF LAW
The criteria for withdrawal of the appeals of entitlement to death pension and accrued benefits have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from June 1956 to June 1958.  Unfortunately, the Veteran died in August 2005.  The Appellant is his surviving spouse.  
In July 2017, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.
Appeals Withdrawal
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).
At her July 2017Board hearing, the Appellants representative indicated the Appellant wished to withdraw her claims of entitlement to death pension and entitlement to accrued benefits.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veterans appeal and the issues must be dismissed. 
 
REMANDED ISSUE
Entitlement to Dependency and Indemnity Compensation (DIC) based on either service connection for cause of death or under 38 U.S.C. § 1318 is remanded for additional development.

The Appellant urges that the Veterans death was related to service.  She has asserted multiple theories as to the cause of the Veterans death which include that the Veteran was treated with Coumadin for his service-connected knee disability in order to prevent blood clots in his knees and that the effects of the Coumadin were causally related to the Veterans fatal intracerebral hemorrhage.  Various entries in VA medical records dated in 2005 verify that the veteran was taking Coumadin and associate it with control of atrial fibrillation.  However, the records also note that the Veteran could not tolerate Coumadin and was placed on Aspirin instead.  
The Appellant also asserted the Veterans hypertension was secondary to his service-connected knee disabilities.  See September 2014Deferred Rating.  The Veterans death certificate lists intracerebral hemorrhage as the immediate cause of death, and hypertension as a significant condition contributing to death but not resulting in the underlying cause of death.  At the time of his death, the Veteran was service-connected for left knee total knee replacement, right knee degenerative joint disease, tinea versicolor of right shoulder, as well as total disability rating based on individual unemployability (TDIU).  Further, private treatment records reveal the Veteran had a diagnosis of hypertension during his life.  See Med.Treatment Rec., recd October 1991.  
Given that the evidence shows that the Veteran may have been on Coumadin prior to his passing and that he had a diagnosis of hypertension and was service-connected for knee disabilities, the Board finds a remand is warranted. 
 
The matter is REMANDED for the following action:
1.  Afford the Appellant an opportunity to submit additional medical and lay evidence in support of her claim.  
2.  Refer the claims file to an examiner of sufficient expertise or experience to render the requested opinion.  
After a thorough review of the record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veterans hypertenstion was caused or aggravated beyond its natural progression by his service-connected knee disabilities. 
In proffering the opinion, the examiner should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 
The physician is also asked to address whether it is at least as likely as not that the Veteran was taking Coumadin, in part, to prevent blood clots in his knees.  If so, did such medication usage at least as likely as not contribute substantially or materially to the cause of the Veterans death, did it combine to cause death, or did it aid or lend assistance to the production of death.
In formulating the opinion, the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 
A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information needed.  
3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Appellants satisfaction, furnish to the Appellant and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.
By this remand, the board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.
 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Diaz-Ferguson, Associate Counsel 

